
	
		I
		112th CONGRESS
		1st Session
		H. R. 2494
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2011
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize and direct the Secretary of State and the
		  Commissioner of Social Security to continue to work with the governments of the
		  states of the former Soviet Union to encourage such states to adopt policies
		  that would allow receipt of pensions for individuals who worked in any such
		  state and earned a pension and currently reside in the United States, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Former Soviet Union State Pension Fairness Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)According to the
			 2009 American Community Survey, over 1.1 million immigrants from the fifteen
			 states of the former Soviet Union currently live in the United States.
			(2)Many such
			 immigrants worked for decades for state-run industries in their countries of
			 origin.
			(3)As a result of
			 such years of hard work, such immigrants earned government pensions in their
			 countries of origin.
			(4)According to the 2009 American Community
			 Survey, 37 percent of such immigrants are out of the labor force, 18 percent
			 are aged 65 and over, and 17 percent live below the poverty line.
			(5)Many such
			 immigrants are elderly, retired, and poor, living on fixed incomes.
			(6)Many such
			 immigrants are Jews who fled due to religious persecution.
			(7)Many of such
			 immigrants who are Jews were forced to give up their citizenship before being
			 allowed to leave their country of origin.
			(8)The United States
			 has negotiated agreements with 24 countries, often called totalization
			 agreements, to coordinate comprehensively public pension coverage and
			 benefits across countries.
			(9)The 24 countries
			 with which the United States has totalization agreements are Australia,
			 Austria, Belgium, Canada, Chile, Czech Republic, Denmark, Finland, France,
			 Germany, Greece, Ireland, Italy, Japan, South Korea, Luxembourg, the
			 Netherlands, Norway, Poland, Portugal, Spain, Sweden, Switzerland, and the
			 United Kingdom.
			(10)The United States
			 does not pay Social Security benefits to noncitizens residing outside the
			 United States for more than six consecutive months (alien nonpayment
			 provision) unless certain exceptions are met.
			(11)One exception to
			 the alien nonpayment provision, under section 202(t) of the Social Security
			 Act, is if the alien is a citizen of a country that has a social insurance or
			 pension system which meets certain criteria, including having a system under
			 which benefits are paid to eligible United States citizens who reside outside
			 that country.
			(12)The United States
			 has arrangements with 71 countries under section 202(t) of the Social Security
			 Act, in which the United States pays a foreign country’s citizens who earned
			 Social Security while working in the United States but have since moved abroad
			 because that foreign country pays United States citizens who earned pensions in
			 that foreign country but have since moved abroad.
			(13)According to the
			 Social Security Administration, these 71 countries are Albania, Antigua and
			 Barbuda, Argentina, Austria, Bahamas, Barbados, Belgium, Belize, Bolivia,
			 Bosnia-Herzegovina, Brazil, Burkina Faso, Canada, Chile, Colombia, Costa Rica,
			 Cote D’Ivoire, Croatia, Cyprus, Czech Republic, Denmark, Dominica, Dominican
			 Republic, Ecuador, El Salvador, Finland, France, Gabon, Grenada, Guatemala,
			 Guyana, Hungary, Iceland, Jamaica, Jordan, Latvia, Liechtenstein, Lithuania,
			 Luxembourg, Macedonia, Malta, Marshall Islands, Mexico, Federated States of
			 Micronesia, Monaco, Montenegro, Nicaragua, Norway, Palau, Panama, Peru,
			 Philippines, Poland, Portugal, St. Kitts and Nevis, St. Lucia, Samoa, San
			 Marino, Serbia, Slovakia, Slovenia, South Korea, Spain, Sweden, Switzerland,
			 The Netherlands, Trinidad-Tobago, Turkey, United Kingdom, Uruguay, and
			 Venezuela.
			(14)Not all persons
			 from the states of the former Soviet Union who now live in the United States
			 are paid pensions that they worked for and earned while working in such
			 states.
			(15)The Secretary of State and the Commissioner
			 of Social Security have worked with the governments of the states of the former
			 Soviet Union to encourage such states to adopt policies that would allow
			 receipt of pensions for all individuals who worked in any such state and earned
			 a pension and currently reside in the United States.
			(16)In June 2009, the
			 House of Representatives by voice vote adopted House Amendment 185 to H.R.
			 2410, the Foreign Relations Authorization Act, Fiscal Years 2010 and 2011,
			 which stated it is the sense of Congress that the United States should
			 continue working with the states of the former Soviet Union to come to an
			 agreement whereby each state of the former Soviet Union would pay the tens of
			 thousands of beneficiaries who have immigrated to the United States the
			 pensions for which they are eligible and entitled..
			(17)In October 2009,
			 the Constitutional Court of Ukraine ruled that its law barring pension payments
			 to those who lived in Ukraine or lived in countries with which Ukraine had a
			 pension treaty was unconstitutional.
			(18)To allow
			 Ukrainians in the United States to receive the pensions they earned pursuant to
			 the decision of the Constitutional Court of Ukraine, its decision has to be
			 implemented through legislation.
			3.Direction to
			 Secretary of State and Commissioner of Social Security relating to pension
			 policies of states of the former Soviet Union
			(a)In
			 generalThe Secretary of
			 State and the Commissioner of Social Security are authorized and directed to
			 continue to work with the governments of the states of the former Soviet Union
			 to encourage such states to adopt policies that would allow receipt of pensions
			 for individuals who worked in any such state and earned a pension and currently
			 reside in the United States.
			(b)Priority in U.S.
			 foreign policyThe Secretary of State is authorized and directed
			 to continue to make the adoption of policies described in subsection (a) by the
			 states of the former Soviet Union a priority in the conduct of United States
			 foreign policy with such states.
			4.ReportNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the Secretary of State and the
			 Commissioner of Social Security shall jointly submit to Congress a report on
			 the implementation of this Act for the preceding year. Such report shall
			 include a detailed description of the progress that has been made to encourage
			 the states of the former Soviet Union to adopt policies described in section
			 3(a).
		5.States of the
			 former Soviet Union definedIn
			 this Act, the term states of the former Soviet Union means
			 Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia,
			 Lithuania, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan.
		
